Title: From George Washington to Richard Henry Lee, 22 August 1785
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Mount Vernon 22d Augt 1785.

In my absence with the Directors of the Potomack Navigation, to examine the river and fix a plan of operations, your favor begun on the 23d and ended the 31st of July, came to this place. I am sorry to hear of your late indisposition, but congratulate you on your recovery; hoping that the reestablishment of your health will be of long continuance.
The packett which you were so obliging as to send me, came safely; and I thank you for your care of it. but for want of knowledge of the language, I can form no opinion of my own of the Dramatic performance of Monsr Servitieur la Barbier.
The currt of my information from France is, that the dispute between the Emperor & Holland will be accomodated without bloodshed: but after the explicit declarations which have been made on both sides, I do not see how either (especially the first)

can recede from his claims. To save appearances, & to let the contending parties down handsomely, say some of my letters, is now the greatest difficulty. but all agree that, a spark may set the whole in flames. indeed Bavaria it is expected will yet do that.
It is to be hoped that our Minister at the Court of London will bring that Government to an explanation respecting the Western Posts, which it still retains on the American side of the line, contrary to the spirit, if not to the letter, of the Treaty. My opinion from the first, and so I declared it, was that these Posts would be detained from us as long as they could be held under any pretence whatsoever. I have not changed it, though I wish for cause to do so, as it may ultimately become a serious matter. However singular the opinion may be, I cannot divest myself of it, that the Navigation of the Mississipi, at this time, ought to be no object with us; on the contrary, till we have a little time allowed to open & make easy the ways between the Atlantic States & the Western territory, the obstructions had better remain.
There is nothing which binds one Country, or one State to another, but interest, without this cement, the Western inhabitants (which more than probably will be composed in a great degree of Foreigners) can have no predeliction for us; and a commercial connection is the only tie we can have upon them—It is clear to me that the Trade of the Lakes, and of the river Ohio as low as the Great Kanhawa, (if not to the Falls) may be brought to the Ports on the Atlantic easier, and cheaper (taking the whole voyage together) than it can be carried to New Orleans. but once open the door to the latter before the obstructions are removed from the former, let commercial connections (which lead to others) be formed, and the habit of that trade be well established, and it will be found no easy matter to divert it. and vice versa—When the Settlements are stronger & more extended to the Westward, the navigation of the river Mississipi will be an object of importance; and we shall be able then (reserving our claim) to speak a more efficacious language than policy, I think, should dictate at present.
I never have, and I hope never shall hear, any serious mention of a paper emission in this State—yet such a thing may be in agitation—Ignorance & design are productive of much mischief—the first, is the Tool of the latter, and are often set to work

as suddenly as unexpectedly—those with whom I have conversed on this subject, in this part of the state, reprobate the idea exceedingly.
We have lately had the pleasure of Miss Lees, and Miss Hannahs Companies at this place. They were both well five days ago. Mrs Washington prays you to accept her complimts, and with Sentimts of great respect, esteem & regard, I am—Dear Sir Yr Most Obedt and Affecte Hble Servt

Go: Washington


P.S. Your name, I well remember, stands amongst those of the Subscribers for a share in the Potomack Company. G.W.

